Exhibit 10.1


Reference Number: [    ]                    Account Number: [     ]





THIS EXHIBIT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST. CONFIDENTIAL
INFORMATION HAS BEEN SO OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. IN PLACE OF SUCH OMITTEED CONFIDENTIAL INFORMATION, “
****** “ HAS BEEN INSERTED.




Morgan Stanley
MORGAN STANLEY & CO. INCORPORATED, AS AGENT FOR
MORGAN STANLEY & CO .INTERNATIONAL LIMITED
1585 BROADWAY 
NEW YORK, NY 10036-8293
(212) 761-4000



March 1, 2007


Accelerated Share Repurchase Transaction




FirstEnergy Corp.
76 South Main Street
Akron, OH 44308
 

--------------------------------------------------------------------------------

 
Dear Sir/Madam:




The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Morgan Stanley &
Co. International Limited (“MSIL”) and FirstEnergy Corp. (the “Issuer”) on the
Trade Date specified below (the “Transaction”). This confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.


The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”)) (the “Equity Definitions”) are incorporated into
this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation will govern. Any reference
to a currency shall have the meaning contained in Annex A to the 1998 ISDA FX
and Currency Option Definitions, as published by ISDA.


1.             This Confirmation evidences a complete and binding agreement
between MSIL and Issuer as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall be subject to an agreement (the
“Agreement”) in the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as
if MSIL and Issuer had executed an agreement in such form (without any
Schedule). For the avoidance of doubt, the Transaction shall be the only
transaction under the Agreement.
 
 All provisions contained in, or incorporated by reference to, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.


2.             The terms of the particular Transaction to which this
Confirmation relates are as follows:


GENERAL TERMS:




Trade Date:
As specified in Schedule I



Buyer:
Issuer

 
 

--------------------------------------------------------------------------------



Reference Number:  [   ]                       Account Number:  [ 
 ]                                     Page 2

 
CONFIDENTIAL TREATMENT REQUESTED


Seller:
MSIL



Shares:
Common Stock of Issuer (Ticker: FE)



Number of Shares:
The number of Shares delivered in accordance with Physical Settlement below



Daily Forward Amount:
For each Trading Day during the Calculation Period, an amount equal to (i) a
price per Share (as determined by the Calculation Agent) equal to the 10b-18
VWAP for such Trading Day multiplied by (ii) the Daily Share Number for such
Trading Day (as specified in Schedule I). For the avoidance of doubt, for any
day that is not a Trading Day during the Calculation Period, the Daily Forward
Amount shall be zero.



10b-18 VWAP:
For each Trading Day during the Calculation Period, a price per share (as
determined by the Calculation Agent) equal to the volume-weighted average price
of the Rule 10b-18 eligible trades in the Shares for the entirety of such
Trading Day as determined by reference to the screen entitled “FE.N <Equity> AQR
SEC” or any successor page as reported by Bloomberg L.P. (without regard to
pre-open or after hours trading outside of any regular trading session for such
Trading Day or any block trade in excess of 200,000 Shares on such Trading Day)



Calculation Period:
The period from and including April 9, 2007 to and including the Valuation Date;
provided, however, that if Issuer notifies MSIL that the J.P. Morgan Transaction
has not terminated by April 9, 2007, then (i) all Scheduled Trading Days in the
Calculation Period from, and including, April 9, 2007 to, and including, the
date upon which Issuer notifies MSIL that the J.P. Morgan Transaction has
terminated shall be deemed to be Disrupted Days, (ii) the Calculation Period
shall be suspended for all such Scheduled Trading Days, (iii) MSIL shall not
purchase any Shares in connection with this Transaction on any such Scheduled
Trading Days and (iv) such suspension shall be treated as a Potential Adjustment
Event subject to Calculation Agent Adjustment.



J.P. Morgan Transaction:
The Accelerated Share Repurchase transaction entered into on August 9, 2006
between Buyer and J.P. Morgan Securities Inc., as agent for JPMorgan Chase Bank,
National Association, London Branch.



Trading Day:
Any Exchange Business Day that is not (i) a Disrupted Day, or (ii) an Excluded
Day



******:
As specified in Schedule I



 
 

--------------------------------------------------------------------------------



Reference Number:  [   ]                       Account Number:  [ 
 ]                                     Page 3

 

CONFIDENTIAL TREATMENT REQUESTED


****** Delivery Date:
****** following the ****** 
 
On the ****** Delivery Date, Seller shall deliver a number of shares equal to
the ****** and the ****** to Buyer in accordance with Section ****** of the
******, with the ****** Delivery Date deemed to be a ****** for purposes of such
Section ******
   



Prepayment:
Applicable



******:
As specified in Schedule I
   
******:
As specified in Schedule I
   
******:
As specified in Schedule I
   
******:
As specified in Schedule I
   
******:
As specified in Schedule I
   
******:
As specified in Schedule I



******:
******following the ******. On the ******, Buyer shall pay to Seller the ******,
the******, the ****** and the ******, and (B) Seller shall pay to Buyer the
******





Exchange:
The New York Stock Exchange



Related Exchange:
The primary exchange on which options or futures on the relevant Shares are
traded.



Market Disruption Event:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by (i) inserting the words “at any time on any
Scheduled Trading Day during the Calculation Period or” after the word
“material,” in the third line thereof and (ii) deleting the word “or” in the
fifth line thereof and inserting the following directly after the word “Closure”
in the fifth line thereof: “or (iv) that, on any Exchange Business Day, the
Calculation Agent determines, in its good faith judgment, it would not be able
to repurchase the Daily Share Amount without potential adverse legal, regulatory
or market consequences”.
 
 

 
 

--------------------------------------------------------------------------------

Reference Number:  [   ]                       Account Number:  [ 
 ]                                     Page 4


 
CONFIDENTIAL TREATMENT REQUESTED
 
 
 
 
 
 
 
 
 
 
 
Excluded Day
Notwithstanding anything to the contrary in the Equity Definitions, if any
Scheduled Trading Day in the Calculation Period is a Disrupted Day, the
Calculation Agent shall have the option in its sole discretion either (i) to
determine the weighting of each Rule 10b-18 eligible transaction in the Shares
on the relevant Disrupted Day using its commercially reasonable judgment for
purposes of calculating the Settlement Amount, (ii) to elect to extend the
Calculation Period by a number of Scheduled Trading Days equal to the number of
Disrupted Days during the Calculation Period or (iii) to suspend the Calculation
Period until the circumstances giving rise to such suspension have ceased. For
the avoidance of doubt, (A) if Calculation Agent elects the option described in
clause (i) above, then such Disrupted Day shall be deemed to be a Trading Day
for purposes of calculating the Settlement Amount, and (B) if the Calculation
Agent elects either option (ii) or (iii) above, then such Disrupted Day shall be
deemed not to be a Trading Day for purposes of calculating the Settlement
Amount.
 
April ****** 2007, May ****** 2007, July ****** 2007, August ****** 2007,
October ****** 2007, November ****** 2007, December ****** 2007, January ******
2008, February ****** 2008, February ****** 2008





VALUATION:


Valuation Time:
The Scheduled Closing Time on the relevant Exchange



Valuation Date:
The earlier of (i) the Scheduled Valuation Date (as specified in Schedule I) and
(ii) the first day on which the number of Uncovered Shares equals zero, subject
to extension in accordance with “Market Disruption Event” above or Section 7 or
Section 9 below. On the Valuation Date, Calculation Agent shall calculate the
Settlement Amount.
   
Settlement Amount:
The ****** minus the Forward Amount minus the Aggregate Dividend Amount
   
Uncovered Shares:
For any day, a number of shares equal to (i) the Initial Shares minus (ii) the
Aggregate Daily Share Number as of the day immediately preceding such day
   
Daily Share Number
As specified in Schedule I
   
Aggregate Daily Share Number
On any day prior to the first Trading Day in the Calculation Period, zero. For
each day on or after the first Trading Day in the Calculation Period, a number
of shares equal to the sum of (i) the Aggregate Daily Share Number on the day
immediately preceding such day and (ii) (A) if such day is a Trading Day, the
Daily Share Number for such Trading Day (as specified in Schedule I) or (B) if
such day is not a Trading Day, zero.

 
 

--------------------------------------------------------------------------------

Reference Number:  [   ]                                    Account Number:  [ 
 ]                                                                      
     Page 5


 

   
Aggregate Dividend Amount:
The sum of all Dividend Amounts that have been calculated with respect to this
Transaction pursuant to Section 4(b)(i) below.
   
Forward Amount:
The sum of the Daily Forward Amounts
   



SETTLEMENT TERMS:


Physical Settlement:
Applicable. On the Settlement Date, if the Settlement Amount (as defined above)
is greater than zero, then Seller shall make a cash payment to Buyer in an
amount equal to the Settlement Amount; provided, however, that Buyer may deliver
to Seller a notice by no later than 4:00 p.m. on the Exchange Business Day
immediately preceding the Settlement Date electing for Seller to deliver the
requisite number of Refund Shares (as defined below) in lieu of payment of the
Settlement Amount. The delivery of any Refund Shares shall be effected in
accordance with “Delivery of Refund Shares” below.
 
On the Settlement Date, if the Settlement Amount is less than zero, then Buyer
shall make a cash payment to Seller in an amount equal to the absolute value of
the Settlement Amount; provided, however, that Buyer may deliver to Seller a
notice by no later than 4:00 p.m. on the Exchange Business Day immediately
preceding the Settlement Date electing (i) to deliver the requisite number of
Payment Shares (as defined below) in lieu of payment of the Settlement Amount
and (ii) whether such delivery shall be effected by means of a registered
offering or by means of a private placement. The delivery of any Payment Shares
shall be effected in accordance with “Delivery of Payment Shares” below.
 
If Seller suspends the Calculation Period, the suspension shall be treated as a
Potential Adjustment Event subject to Calculation Agent Adjustment. In the case
of a suspension pursuant to Section 9, the Calculation Agent shall make such
adjustments prior to the period of suspension, if it is practical to do so.
Otherwise, and in all cases of a suspension as contemplated under “Market
Disruption Event” above, the Calculation Agent shall make such adjustments
promptly following the period of suspension.



Settlement Currency:
USD
   
Settlement Date:
Three Exchange Business Days after the Valuation Date, or if such date is not a
Clearance System Business Day or if there is a Settlement Disruption Event on
such day, the immediately succeeding Clearance System Business Day on which
there is no Settlement Disruption Event.



 

--------------------------------------------------------------------------------

6Reference Number:  [   ]                      Account Number:  [ 
]                                        Page 6

 
PROCEDURE FOR DELIVERY OF SHARES:
 
 
Delivery of Refund Shares:
If Buyer elects for Seller to satisfy its payment obligation of the Settlement
Amount by delivering Refund Shares, then on the Valuation Date, a Settlement
Balance shall be established with an initial balance equal to the Settlement
Amount. On a Trading Day after the Settlement Date chosen by Seller, Seller
shall commence purchasing Shares for delivery to Issuer (such Shares, “Refund
Shares”). At the end of each Trading Day on which Seller purchases Refund
Shares, Seller shall reduce the Settlement Balance by the amount paid by Seller
to purchase the Shares purchased on such Trading Day. Seller shall deliver the
Refund Shares for each Trading Day to Buyer on the third Exchange Business Day
after the relevant Trading Day. Seller shall continue purchasing Refund Shares
until the Settlement Balance has been reduced to zero.
   
Delivery of Payment Shares
If Buyer elects to satisfy its payment obligation of the Settlement Amount by
delivering Payment Shares, then on the Valuation Date a Settlement Balance shall
be created with an initial balance equal to the absolute value of the Settlement
Amount. On the Settlement Date, Buyer shall deliver to Seller a number of shares
(such shares, “Payment Shares”) rounded up to the nearest whole number equal to
the absolute value of the Settlement Balance divided by either (i) the Private
Placement Value (if such shares are to be sold by means of a private placement)
or (ii) a price per Share as reasonably determined by the Calculation Agent (if
such shares are to be sold by means of a registered offering). Following the
delivery of Payment Shares or any Make-Whole Payment Shares (as defined below),
Seller shall sell all such Payment Shares or Make-Whole Payment Shares in a
commercially reasonable manner.  At the end of each Trading Day upon which sales
have been made, the Settlement Balance shall be (i) reduced by an amount equal
to the aggregate proceeds received by Seller upon settlement of the sale of such
Payment Shares or Make-Whole Payment Shares and (ii) increased by an amount (as
reasonably determined by the Calculation Agent) equal to Seller’s funding cost
with respect to the then-current Settlement Balance as of the close of business
on such day.  If, on any Trading Day, all Payment Shares and Make-Whole Payment
Shares have been sold and the Settlement Balance has not been reduced to zero,
the Buyer shall (i) deliver to Seller or as directed by Seller on the third
Exchange Business Day after such Trading Day an additional number of Shares (the
“Make-Whole Payment Shares”, which once delivered, shall be considered to be
Payment Shares) equal to (x) the Settlement Balance as of such Trading Day
divided by (y) either (i) the Private Placement Value (if such shares are to be
sold by means of a private placement) or (ii) a price per Share as reasonably
determined by the Calculation Agent (if such shares are to be sold by means of a
registered offering) or (ii) promptly deliver to Seller cash in an amount equal
to the then remaining Settlement Balance.  This provision shall be applied
successively until either the Settlement Balance is reduced to zero or the
aggregate number of Payment Shares and Make-Whole Payment Shares equals the
Share Cap (as defined below). Buyer can only elect to deliver Payment Shares or
Make-Whole Payment Shares if the Conditions to Delivery of Payment Shares are
met on each day during the period from and including the Valuation Date to and
including the date upon which the relevant Settlement Balance is reduced to
zero.

 
 

--------------------------------------------------------------------------------



Reference Number:  [   ]                       Account Number:  [ 
 ]                                         Page 7

 

   
Private Placement Value:
The per share value to Seller of any Payment Share or Make-Whole Payment Share,
determined by Seller in a commercially reasonable manner and which may be based
on indicative bids from institutional “accredited investors” (as defined in Rule
501 under the Securities Act of 1933, as amended (the “Securities Act”))
   



Share Adjustments:


Method of Adjustment:
Calculation Agent Adjustment



EXTRAORDINARY EVENTS:


Consequences of Merger Events:


Share-for-Share:
Modified Calculation Agent Adjustment



Share-for-Other:
Cancellation and Payment on that portion of the other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration



Share-for-Combined:
Component Adjustment



Determining Party:
Calculation Agent



Tender Offer:  
Applicable



Consequences of Tender Offers:


Share-for-Share:
Modified Calculation Agent Adjustment



Share-for-Other:
Cancellation and Payment on that portion of the other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration



Share-for-Combined:
Component Adjustment



Determining Party:
Calculation Agent

 

--------------------------------------------------------------------------------



Reference Number:  [   ]                     Account Number:  [ 
 ]                                       Page 8



CONFIDENTIAL TREATMENT REQUESTED


For purposes of this Transaction, the definition of Merger Date in Section
12.1(c) shall be amended to read, “Merger Date shall mean the Announcement
Date.” For purposes of this Transaction, the definition of Tender Offer Date in
Section 12.1(e) shall be amended to read, “Tender Offer Date shall mean the
Announcement Date.”


Composition of Combined Consideration:
Applicable



Nationalization, Insolvency or Delisting:
Cancellation and Payment

 
Determining Party:
Calculation Agent



Additional Disruption Events:


Change in Law:
Applicable



Failure to Deliver:
Applicable



Insolvency Filing: 
Applicable



Hedging Disruption: 
Hedging Party: 
Applicable
Seller



Increased Cost of Hedging: 
Hedging Party:
Applicable
Seller
   
Loss of Stock Borrow: 
Maximum Stock Loan Rate: 
Applicable
******%



Increased Cost of Stock Borrow: 
Initial Stock Loan Rate:
Applicable
******%



Determining Party:
Seller



Non-Reliance:
Applicable



AGREEMENTS AND ACKNOWLEDGMENTS:


Regarding Hedging Activities:
Applicable



Additional Acknowledgments: 
Applicable



3. Calculation Agent:
MSIL



4.             (a) Nationalization or Insolvency. The words “the Transaction
will be cancelled,” in the first line of Section 12.6(c)(ii) are replaced with
the words “MSIL will have the right to cancel this Transaction,”.


 

--------------------------------------------------------------------------------



Reference Number:  [   ]                     Account Number:  [ 
 ]                                           Page 9

 
CONFIDENTIAL TREATMENT REQUESTED


(b) Dividends. (i) If an Ex-Dividend Date occurs at any time prior to the
Settlement Date, then the “Dividend Amount” with respect to the relevant
Ex-Dividend Date shall be an amount equal to the product of (A) $******
multiplied by (B) Seller’s Short Position as of the Trading Day immediately
preceding the relevant ex-dividend date. “Seller’s Short Position” means, at any
time before the settlement in whole of this Transaction, the number of Shares
constituting Seller’s net short position to stock lenders in relation to the
Transaction at such time, as determined by the Calculation Agent. “Ex-Dividend
Date” shall mean February 5, May 3, August 3 or November 5 of any year;
provided, however, that if Issuer declares a quarterly cash dividend that has an
ex-dividend date that is different than February 5, May 3, August 3 or November
5, then such different date shall be an Ex-Dividend Date; provided, further,
that if Issuer has not declared a quarterly cash dividend in the relevant
quarter, then one of February 5, May 3, August 3 or November 5, whichever date
falls within the quarter in question, shall be deemed an Ex-Dividend Date for
the purposes of this Transaction.


(ii)Any cash dividend declared by the issuer that either (A) is not a regularly
scheduled cash dividend or (B) exceeds $****** per Share shall constitute an
Additional Termination Event with this Transaction as the only “Affected
Transaction” and Issuer as the sole Affected Party.


(c) For the avoidance of doubt, this Transaction shall be deemed to be a “Share
Forward Transaction” for purposes of the Equity Definitions.


(d) On any date after, December 1, 2007, the Issuer may elect in its sole
discretion to terminate this Transaction ("Optional Termination") at any time
upon at least ten Scheduled Trading Days’ notice to MSIL, in which event the
Transaction shall terminate and the Optional Termination shall constitute an
Additional Termination Event with this Transaction as the only "Affected
Transaction" and, notwithstanding Section 6(b) of the Agreement, the Early
Termination Date being the effective date of the notice delivered by Issuer
pursuant to this Section 4(d); provided, however, that if the parties agree that
ten Scheduled Trading Days’ notice is not sufficient given (A) the number of
Uncovered Shares, (B) the liquidity of the Shares and (C) general market
conditions as of the date of the notice of the Optional Termination, then the
parties shall agree upon a suitable Early Termination Date. For purposes of
Section 6(e) of the Agreement, MSIL shall be the sole Affected Party.


5.             Conditions to Delivery of Payment Shares.


(a) If Issuer timely elects to deliver Payment Shares and Make-Whole Shares by
means of a registered offering, the following provisions shall apply:


(i) On the later of (A) the Trading Day following the Issuer’s election to
deliver Payment Shares and any Make-Whole Shares by means of a registered
offering (the “Registration Notice Date”), and (B) the date on which the
Registration Statement is declared effective by the SEC or becomes effective
(the “Registered Share Delivery Date”), the Issuer shall deliver to MSIL the
Payment Shares. For the avoidance of doubt, the Registered Share Delivery Date
shall be deemed to be the Settlement Date if this Section 5(a) shall apply.


(ii) Promptly following the Registration Notice Date, the Issuer shall file with
the SEC a registration statement (“Registration Statement”) covering the public
resale by MSIL of the Payment Shares and any Make-Whole Shares (collectively,
the “Registered Securities”) on a continuous or delayed basis pursuant to Rule
415 (or any similar or successor rule), if available, under the Securities Act;
provided that no such filing shall be required pursuant to this paragraph (ii)
if the Issuer shall have filed a similar registration statement with unused
capacity at least equal to the Settlement Amount and such registration statement
has become effective or been declared effective by the SEC on or prior to the
Registration Notice Date and no stop order is in effect with respect to such
registration statement as of the Registration Notice Date.  The Issuer shall use
its best efforts to file an automatic shelf registration statement or have the
Registration Statement declared effective by the SEC as promptly as possible.
 

--------------------------------------------------------------------------------



Reference Number:  [   ]                       Account Number:  [ 
 ]                                     Page 10

 
(iii) Promptly following the Registration Notice Date, the Issuer shall afford
MSIL a reasonable opportunity to conduct a due diligence investigation with
respect to the Issuer customary in scope for underwritten offerings of equity
securities (including, without limitation, the availability of senior management
to respond to questions regarding the business and financial condition of the
Issuer and the right to have made available to MSIL for inspection relevant
financial and other records, pertinent corporate documents and other information
reasonably requested by MSIL), and MSIL reasonably shall be satisfied in all
material respects with the results of such due diligence investigation of the
Issuer. For the avoidance of doubt, the Issuer shall not have the right to
deliver Shares pursuant to this Section 5(a) (and the conditions to delivery of
Payment Shares specified in this Section 5 shall not be satisfied) until MSIL is
reasonably satisfied in all material respects with the results of such due
diligence investigation of the Issuer.


(iv) From, the effectiveness of the Registration Statement until all Registered
Securities have been sold by MSIL, the Issuer shall, at the request of MSIL,
make available to MSIL a printed prospectus relating to the Registered
Securities in form and substance (including, without limitation, any sections
describing the plan of distribution) satisfactory to MSIL (a “Prospectus”, which
term shall include any prospectus supplement thereto), in such quantities as
Morgan shall reasonably request.


(v) The Issuer shall use its best efforts to prevent the issuance of any stop
order suspending the effectiveness of the Registration Statement or of any order
preventing or suspending the use of any Prospectus and, if any such order is
issued, to obtain the lifting thereof as soon thereafter as is possible.  If the
Registration Statement, the Prospectus or any document incorporated therein by
reference contains a misstatement of a material fact or omits to state a
material fact required to be stated therein or necessary to make any statement
therein not misleading, the Issuer shall as promptly as practicable file any
required document and prepare and furnish to MSIL a reasonable number of copies
of such supplement or amendment thereto as may be necessary so that the
Prospectus, as thereafter delivered to the purchasers of the Registered
Securities will not contain a misstatement of a material fact or omit to state a
material fact required to be stated therein or necessary to make any statement
therein not misleading.


(vi) On or prior to the Registered Share Delivery Date, the Issuer shall enter
into an agreement (a “Transfer Agreement”) with MSIL (or any affiliate of MSIL
designated by MSIL and reasonably acceptable to the Issuer) in connection with
the public resale of the Registered Securities, substantially similar to
underwriting agreements customary for underwritten offerings of equity
securities, in form and substance satisfactory to MSIL (or such affiliate) and
the Issuer, which Transfer Agreement shall (without limitation of the
foregoing):


(A) contain provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, MSIL and its affiliates, and the Issuer,


(B) provide for delivery to MSIL (or such affiliate) of customary opinions
(including, without limitation, accounting comfort letters, opinions relating to
the due authorization, valid issuance and fully paid and non-assessable nature
of the Registered Securities and the lack of material misstatements and
omissions in the Registration Statement, the Prospectus and the Issuer’s filings
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)); and


(C) provide for the payment by the Issuer of all fees and expenses in connection
with such resale, including all registration costs and all fees and expenses of
counsel for MSIL (or such affiliate).


(vii) If at any time the number of Shares covered by the Registration Statement
is less than the number of Registered Securities required to be delivered
pursuant to this Section 5(a) and the provisions of “Delivery of Payment Shares”
in Section 2 above, the Issuer shall, at the request of MSIL, file additional
registration statement(s) to register the sale of all Registered Securities
required to be delivered to MSIL.
 

--------------------------------------------------------------------------------



Reference Number:  [   ]                     Account Number:  [ 
 ]                                       Page 11



(viii) The Issuer shall cooperate with MSIL and use its best efforts to take any
other action necessary to effect the intent of the provisions set forth in this
Section 5(a).


(b) If Issuer timely elects to deliver Payment Shares and Make-Whole Shares by
means of a private placement, the following provisions shall apply:




(i)  all Payment Shares and Make-Whole Payment Shares shall be delivered to the
Seller (or any affiliate of the Seller designated by the Seller) pursuant to the
exemption from the registration requirements of the Securities Act provided by
Section 4(2) thereof;


(ii)  Seller and any potential purchaser of any such shares from the Seller (or
any affiliate of the Seller designated by the Seller) identified by Seller shall
have been afforded a commercially reasonable opportunity to conduct a due
diligence investigation with respect to Issuer customary in scope for private
placements of equity securities (including, without limitation, the right to
have made available to them for inspection all relevant financial and other
records, pertinent corporate documents and other information reasonably
requested by them) and Buyer shall not disclose material non-public information
in connection with such due diligence investigation; and
 
(iii) an agreement (a “Private Placement Agreement”) shall have been entered
into between Issuer and the Seller (or any affiliate of the Seller designated by
the Seller) in connection with the private placement of such shares by Issuer to
the Seller (or any such affiliate) and the private resale of such shares by the
Seller (or any such affiliate), substantially similar to private placement
purchase agreements customary for private placements of equity securities, in
form and substance commercially reasonably satisfactory to the Seller and the
Issuer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating to the indemnification of, and contribution in
connection with the liability of, the Seller, the Issuer and their affiliates,
and shall provide for the payment by Issuer of all reasonable and customary fees
and expenses in connection with such resale, but not including any underwriter
or broker discounts and commissions, and shall contain representations,
warranties and agreements of Issuer and Seller reasonably necessary or advisable
to establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales.


(iv) If Issuer elects to deliver Payment Shares to satisfy its payment
obligation of the Settlement Amount, neither Issuer nor Seller shall take or
cause to be taken any action that would make unavailable either (i) the
exemption set forth in Section 4(2) of the Securities Act for the sale of any
Payment Shares or Make-Whole Payment Shares by Issuer to the Seller or (ii) an
exemption from the registration requirements of the Securities Act reasonably
acceptable to the Seller for resales of Payment Shares and Make-Whole Payment
Shares by the Seller.
 
         (c) The provisions of Section 5(b) shall apply to any then-current
Settlement Balance if (i) on any given day, Issuer cannot satisfy any of the
conditions of Section 5(a) or (ii) for a period of at least ten (10) consecutive
Exchange Business Days, MSIL has determined that it is inadvisable to effect
sales of Registered Securities.
 
                         (d) If the Settlement Amount is less than zero and
Issuer elects to deliver Payment Shares to satisfy its payment obligation of the
Settlement Amount, then, if necessary, Issuer shall use its best efforts to
cause the number of authorized but unissued shares of Common Stock to be
increased to an amount sufficient to permit Issuer to fulfill its obligations
“Delivery of Payment Shares” above.
 
 

--------------------------------------------------------------------------------

Reference Number:  [   ]                       Account Number:  [ 
 ]                                         Page 12


(e) Notwithstanding anything to the contrary contained herein, Issuer shall have
the right to cancel its election to satisfy its payment obligation of the
Settlement Amount (or the then remaining balance thereof) by delivering Payment
Shares or Make-Whole Payment Shares at any time before the Settlement Balance
has been reduced to zero (such right, the "Issuer Settlement Cancellation
Right") by delivering notice to MSIL on any Scheduled Trading Day. If Issuer
exercises the Issuer Settlement Cancellation Right, (i) MSIL shall sell any
Payment Shares or Make-Whole Payment Shares (if any) that it has an obligation
to sell as of the time of receiving notice of Issuer’s exercise of its Issuer
Settlement Cancellation Right, (ii) MSIL shall reduce the Settlement Balance by
the amount realized in such sale of such Payment Shares or Make-Whole Payment
Shares and (iii) Issuer shall make a cash payment to MSIL in an amount equal to
remaining Settlement Balance.


(f) Issuer expressly agrees and acknowledges that the public disclosure of all
material information relating to Issuer is within its control.
 
6.     Certain Payments and Deliveries by MSIL. Notwithstanding anything to the
contrary herein, or in the Equity Definitions, if at any time (i) an Early
Termination Date occurs and MSIL would be required to make a payment pursuant to
Sections 6(d) and 6(e) of the Agreement, (ii) a Tender Offer occurs and MSIL
would be required to make a payment pursuant to Sections 12.3 and 12.7 of the
Equity Definitions, (iii) a Merger Event occurs and MSIL would be required to
make a payment pursuant to Sections 12.2 and 12.7 of the Equity Definitions,
(iv) an Additional Disruption Event occurs and MSIL would be required to make a
payment pursuant to Sections 12.8 and 12.9 of the Equity Definitions or (v) a
Nationalization, Insolvency or Delisting occurs and MSIL would be required to
make a payment pursuant to Section 12.6 of the Equity Definitions, then Issuer
shall have the option to require MSIL to make such payment in cash or to settle
such payment amount in Shares (any such payment described in Sections 6(i),
(ii), (iii), (iv) or (v) above, an “MSIL Payment Amount”). If Issuer elects for
MSIL to settle an MSIL Payment Amount in Shares, then the provisions of
“Delivery of Refund Shares” in Section 2 above shall apply to MSIL’s delivery of
Shares pursuant to this Section 6 as if (A) the relevant MSIL Payment Amount was
the “Settlement Amount”, (B) the date such MSIL Payment Amount is due was the
“Valuation Date” and (C) any such Shares delivered by MSIL pursuant to this
Section 6 were “Refund Shares”.


7.     Certain Payments and Deliveries by Issuer. Notwithstanding anything to
the contrary herein, or in the Equity Definitions, if at any time (i) an Early
Termination Date occurs and Issuer would be required to make a payment pursuant
to Sections 6(d) and 6(e) of the Agreement, (ii) a Tender Offer occurs and
Issuer would be required to make a payment pursuant to Sections 12.3 and 12.7 of
the Equity Definitions, (iii) a Merger Event occurs and Issuer would be required
to make a payment pursuant to Sections 12.2 and 12.7 of the Equity Definitions,
(iv) an Additional Disruption Event occurs and Issuer would be required to make
a payment pursuant to Sections 12.8 and 12.9 of the Equity Definitions or (v) a
Nationalization, Insolvency or Delisting occurs and Issuer would be required to
make a payment pursuant to Section 12.6 of the Equity Definitions (any such
payment described in Sections 7(i), (ii), (iii), (iv) or (v) above, an “Early
Settlement Payment”), then Issuer shall have the option, in lieu of making such
cash payment, to settle its payment obligations under Sections 7(i), (ii),
(iii), (iv) or (v) above in Shares (such Shares, the “Early Settlement Shares”).
The provisions of “Delivery of Payment Shares” in Section 2 above shall apply to
the delivery of Early Settlement Shares as if the relevant Early Settlement
Amount was the “Settlement Amount” and the Early Settlement Shares were “Payment
Shares”. In order to elect to deliver Early Settlement Shares, (i) Issuer must
notify MSIL of its election by no later than 4 p.m. EST on the date that is
three Exchange Business Days before the date that the Early Settlement Payment
is due, (ii) must specify whether such Early Settlement Shares are to be sold by
means of a registered offering or by means of a private placement and (iii) the
conditions described in Section 5 above must be satisfied as if the Early
Settlement Shares were “Payment Shares” and any additional Shares Issuer
delivers to reduce the settlement balance to zero in connection with this
Section 7 were “Make-Whole Payment Shares”.
 
8.     Special Provisions for Merger Transactions. Notwithstanding anything to
the contrary herein or in the Equity Definitions, to the extent that an
Announcement Date for a potential Merger Transaction occurs during the term of
this Transaction and such Announcement Date does not cause this Transaction to
terminate in whole under the provisions of “Extraordinary Event” in paragraph 2
above:
 
 

--------------------------------------------------------------------------------



Reference Number:  [   ]                     Account Number:  [ 
 ]                                           Page 13



(a) As soon as practicable following the public announcement of such potential
Merger Transaction, Issuer shall provide MSIL with written notice of such
announcement;


(b) Promptly after request from MSIL, Issuer shall provide MSIL with written
notice specifying (i) Issuer's average daily Rule 10b-18 Purchases (as defined
in Rule 10b-18) during the three full calendar months immediately preceding the
Announcement Date that were not effected through MSIL or its affiliates and (ii)
the number of Shares purchased pursuant to the block purchase proviso in Rule
10b-18(b)(4) under the Exchange Act for the three full calendar months preceding
the Announcement Date. Such written notice shall be deemed to be a certification
by Issuer to MSIL that such information is true and correct. Issuer understands
that MSIL will use this information in calculating the trading volume for
purposes of Rule 10b-18; and
 
(c) MSIL in its good faith commercially reasonable judgment may extend the
Calculation Period to account for any reduction in the number of Shares that
could be purchased on each day during the Calculation Period in compliance with
Rule 10b-18 following the Announcement Date.


"Merger Transaction" means any merger, acquisition or similar transaction
involving a recapitalization of Issuer as contemplated by Rule 10b-18(a)(13)(iv)
under the Exchange Act.


9.     Seller Adjustments. If Seller, in its good faith judgment, reasonably
determines that with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures including, without limitation,
Rule 10b-18 (whether or not such requirements, policies or procedures are
imposed by law or have been voluntarily adopted by the Seller), it may be
appropriate for Seller to refrain from effecting transactions in Shares on any
Exchange Business Day during the Calculation Period or to effect such
transactions on such Exchange Business Day at a volume lower than that otherwise
effected by Seller hereunder, Seller may elect not to effect transactions in
Shares with respect to this Transaction on such day or to effect such
transactions at a lower volume consistent with such requirements, policies and
procedures; provided that if Seller decides to effect any transaction hereunder
at such lower volume, the Calculation Agent shall be entitled to make
appropriate adjustments to the term of this Transaction to reflect the effect of
such diminished volume. Seller shall notify Buyer of the exercise of Seller’s
rights pursuant to this Section 9 upon such exercise and shall subsequently
notify the Purchaser on the day Seller believes that it may resume purchasing or
selling or purchasing at the volume level anticipated at the outset of this
Transaction, as applicable, Shares. Seller shall not be obligated to communicate
to the Purchaser the reason for the Seller’s exercise of its rights pursuant to
this Section 9.


10.    Covenants.
 
(a) The Buyer covenants and agrees:
  
  (i)(a) that it will not treat this Transaction, any portion hereof, or any
obligation hereunder as giving rise to any interest income or other inclusions
of ordinary income; (b) it will not treat the delivery of any portion of the
Shares or cash to be delivered pursuant to this Transaction as the payment of
interest or ordinary income; (c) it will treat this Transaction in its entirety
as a forward contract for the delivery of such Shares or cash; and (d) it will
not take any action (including filing any tax return or form or taking any
position in any tax proceeding) that is inconsistent with the obligations
contained in (a) through (c). Notwithstanding the preceding sentence, Buyer may
take any action or position required by law, provided that Buyer delivers to
Seller an opinion of counsel, nationally recognized as expert in Federal tax
matters and acceptable to Buyer, to the effect that such action or position is
required by a statutory change or a Treasury regulation or applicable court
decision published after the Trade Date;


  (ii) that during the term of this Agreement, neither it nor any of its
affiliates shall directly or indirectly (which shall be deemed to include the
writing or purchase of any cash-settled derivative instrument) purchase Shares
(or any security convertible into or exchangeable for Shares) without the prior
written approval of Seller or take any other action that would cause the
purchase by Seller of any Shares in connection with this Agreement not to comply
with Rule 10b-18 under the Exchange Act (assuming for the purposes of this
paragraph that such Rule were otherwise applicable to such purchases). For the
avoidance of doubt, Buyer and Seller hereby agree that the provisions of this
Section 10(a)(ii) shall not apply to purchases of Shares covered by Rule
10b-18(a)(13)(ii) under the Exchange Act, any purchases of Shares by Buyer
effected on an Excluded Day and any other purchases of Shares by Buyer that do
not violate the provisions of Section 9(a) of the Exchange Act;


 

--------------------------------------------------------------------------------



Reference Number:  [   ]                     Account Number:  [ 
 ]                                       Page 14


  (iii) to comply with all laws, rules and regulations applicable to it
(including, without limitation, the Securities Act and the Exchange Act) in
connection with the transactions contemplated by this Confirmation; and


  (iv) that it is not relying, and has not relied, upon Seller or any of its
representatives or advisors with respect to the legal, accounting, tax or other
implications of this Agreement and that it has conducted its own analyses of the
legal, accounting, tax and other implications of this Agreement, including but
not limited to the treatment of the Transaction under FASB Statements 133 as
amended or 150, EITF 00-19 (or any successor issue statements) or under FASB’s
Liabilities & Equity Project. Buyer understands and acknowledges that Seller and
its affiliates may from time to time effect transactions for their own account
or the account of customers and hold positions in securities or options on
securities of the Buyer and that Seller and its affiliates may continue to
conduct such transactions during the term of this Agreement.


  (v) that if at any time the Issuer concludes that either it or any of its
affiliates will be taking any action that would cause Regulation M under the
Securities Exchange Act of 1934, as amended ("Regulation M"), to be applicable
to any purchases of Shares, during the Calculation Period , including any
offering by the Issuer or any of its affiliates of securities for which the
Issuer’s common stock would constitute a "covered security" for purposes of
Regulation M (which may include an offering of shares of Common Stock (or a
security convertible or exercisable into or exchangeable for such shares or for
which the Shares are a reference security (as defined in Regulation M)), then
the Issuer agrees that it will, on not less than one Scheduled Trading Day’s
written notice, direct MSIL not to purchase Shares in connection with this
Confirmation during the anticipated "restricted period" (as defined in
Regulation M) of such an offering (the "Suspension Period"); provided that MSIL
shall keep any notice hereunder from the Issuer confidential. If on any
Scheduled Trading Day Issuer delivers such written notice (and confirms by
telephone) by 8:30 a.m. New York Time (the "Notification Time"), then such
notice shall be effective to suspend the Calculation Period as of such
Notification Time. In the event that Issuer delivers notice and/or confirms by
telephone after the Notification Time, then the Calculation Period shall be
suspended effective as of 8:30 a.m. New York Time on the following Scheduled
Trading Day or as otherwise required by law or agreed between Issuer and MSIL.
The Calculation Period shall be suspended in accordance with, and MSIL shall
have all of the rights under, Section 9 of this Confirmation, including (for the
avoidance of doubt), but not limited to, the right to treat any suspension of
the Calculation Period as a Potential Adjustment Event subject to Calculation
Agent Adjustment.


  (vi) that it shall not, directly or indirectly, communicate any information
relating to Buyer, its Shares or this Transaction to any employee of Seller or
MSCO (as defined below), other than as set forth in the Communications
Procedures attached as Annex A hereto.


(b) The Seller covenants and agrees:
  
  (i)(a) that with respect to the purchase of any Shares in connection with this
Agreement and notwithstanding Section 12 hereof, Seller will use commercially
reasonable efforts to comply with the timing, price and volume provisions of
Rule 10b-18(b)(2), (3) and (4) under the Exchange Act; provided, however, that
it is understood and agreed that Seller will not be obligated to comply with
this paragraph upon (A) the designation of an Early Termination Date, (B) the
delivery of notice that an Additional Disruption Event has occurred or (C)
delivery of notice that an Extraordinary Event has occurred pursuant to Section
12.7(a) of the Equity Definitions;
 
  (ii) that it shall not purchase Shares in connection with this Transaction
until the first Trading Day in the Calculation Period;


 

--------------------------------------------------------------------------------

Reference Number:  [   ]                       Account Number:  [ 
 ]                                        Page 15
 


11.   Representations, Warranties and Acknowledgments.


(a) The Buyer hereby represents and warrants to Seller that:


  (i) as of the date hereof, the Buyer (A) is not in possession of any material,
non-public information with respect to the Buyer or any of its securities, and
is entering into this Agreement in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b5-1 of the Exchange Act and (B)
agrees not to alter or deviate from the terms of this Agreement or enter into or
alter a corresponding or hedging transaction or position with respect to the
Shares (including, without limitation, with respect to any securities
convertible or exchangeable into the Shares) during the term of this Agreement;


  (ii) the transactions contemplated by this Confirmation have been authorized
under Buyer’s publicly announced program to repurchase Shares; 


  (iii) the Buyer is not entering into this Agreement to facilitate a
distribution of the Shares (or any security convertible into or exchangeable for
Shares) or in connection with a future issuance of securities except pursuant to
the Buyer’s employee benefit plans and dividend reinvestment plan or other
publicly disclosed transaction;


  (iv) the Buyer is not entering into this Agreement to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress the price of the Shares (or any
security convertible into or exchangeable for Shares); and


  (v) the Buyer is as of the date hereof, and after giving effect to the
transactions contemplated hereby will be, Solvent. As used in this paragraph,
the term “Solvent” means, with respect to a particular date, that on such date
(A) the present fair market value (or present fair saleable value) of the assets
of the Buyer is not less than the total amount required to pay the liabilities
of the Buyer on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured, (B) the Buyer is able to
realize upon its assets and pay its debts and other liabilities, contingent
obligations and commitments as they mature and become due in the normal course
of business, (C) assuming consummation of the transactions as contemplated by
this Agreement, the Buyer is not incurring debts or liabilities beyond its
ability to pay as such debts and liabilities mature, (D) the Buyer is not
engaged in any business or transaction, and does not propose to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the Buyer is engaged and (E) the Buyer is not a defendant in
any civil action that could reasonably be expected to result in a judgment that
the Buyer is or would become unable to satisfy.
  
(b) Seller and the Buyer each hereby acknowledges that any transactions by
Seller in the Shares will be undertaken by Seller, as the case may be, as
principal for its own account. All of the actions to be taken by Seller in
connection with this Agreement, shall be taken by Seller independently and
without any advance or subsequent consultation with the Buyer.


12.   Acknowledgements of Buyer Regarding Hedging and Market Activity.


(a) Buyer agrees, understands and acknowledges that:


 

--------------------------------------------------------------------------------

Reference Number:  [   ]                      Account Number:  [ 
 ]                                     Page 16


(i) during the period from (and including) the Trade Date to (and including) the
Settlement Date, Seller and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the transactions contemplated by this Transaction;  
 
(ii) Seller and its affiliates also may be active in the market for the Shares
other than in connection with hedging activities in relation to the transactions
contemplated by this Transaction; 
 
(iii) Seller shall make its own determination as to whether, when and in what
manner any hedging or market activities in the Issuer’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to 10b-18 VWAP; and
 
(iv) any market activities of Seller and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
10b-18 VWAP, each in a manner that may be adverse to Buyer.


13.   Indemnification.


(a) Buyer (the “Indemnifying Party”) agrees to indemnify and hold harmless the
Seller and its officers, directors, employees, affiliates, advisors, agents and
controlling persons (each, an “Indemnified Person”) from and against any and all
losses, claims, damages and liabilities, joint or several (collectively,
“Obligations”), to which an Indemnified Person may become subject arising out of
or in connection with this Confirmation or any claim, litigation, investigation
or proceeding relating thereto, regardless of whether any of such Indemnified
Person is a party thereto, and to reimburse, within 30 days, upon written
request, each such Indemnified Person for any reasonable legal or other expenses
incurred in connection with investigating, preparation for, providing evidence
for or defending any of the foregoing, provided, however, that the Indemnifying
Party shall not have any liability to any Indemnified Person to the extent that
such Obligations (i) are finally determined by a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnified Person (and in such case, such Indemnified Person shall promptly
return to the Indemnifying Party any amounts previously expended by the
Indemnifying Party hereunder) or (ii) are trading losses incurred by the Seller
as part of its purchases or sales of shares of Common Stock pursuant to this
Confirmation (unless the Purchaser has breached any agreement, term or covenant
herein).


(b) Subject to Section 13(c), all Obligations shall be paid promptly in cash.


(c) Notwithstanding the provisions of Section 13(b), in connection with any such
Obligation, the Buyer may elect to satisfy such Obligation by delivering Shares
to Seller (such Shares, the “Indemnity Shares”) by notifying Seller of such
election within one Trading Day of being informed by Seller that such Obligation
is due and payable. The provisions of “Delivery of Payment Shares” in Section 2
above shall apply to such a share settlement of an Obligation as if the relevant
Obligation was the “Settlement Amount” and the Indemnity Shares were “Payment
Shares”. In order to elect to deliver Indemnity Shares, Issuer must (i) specify
whether such Indemnity Shares are to be sold by means of a registered offering
or by means of a private placement and (ii) the conditions described in Section
5 above must be satisfied as if the Indemnity Shares were “Payment Shares” and
any additional Shares Issuer delivers to reduce the settlement balance to zero
in connection with this Section 13 were “Make-Whole Payment Shares”.
 
 

--------------------------------------------------------------------------------



Reference Number:  [   ]                       Account Number:  [ 
 ]                                     Page 17







14.   The parties hereto agree and acknowledge that Seller is a “financial
participant” within the meaning of Section 101(22) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge that this Transaction is either (i) a “securities contract” as such
term is defined in Section 741(7) of the Bankruptcy Code, in which case each
payment and delivery made pursuant to this Transaction is a “settlement
payment”, as such term is defined in Section 741(8) of the Bankruptcy Code, and
that Seller is entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 546(e) and 555 of the Bankruptcy Code, or (ii) a “swap
agreement”, as such term is defined in Section 101(53B) of the Bankruptcy Code,
in which case each party is a “swap participant”, as such term is defined in
Section 101(53C) of the Bankruptcy Code, and that Seller is entitled to the
protections afforded by, among other sections, Sections 362(b)(17), 546(g) and
560 of the Bankruptcy Code.


15.   Seller and Issuer hereby agree and acknowledge that Seller has authorized
the Issuer to disclose this Transaction to any and all persons, and there are no
express or implied agreements, arrangements or understandings to the contrary,
and authorizes the Issuer to use any information that the Issuer receives or has
received with respect to this Transaction in any manner.


16.           Treatment in Bankruptcy; No Setoff; No Collateral.


(a) In the event the Buyer becomes the subject of proceedings (“Bankruptcy
Proceedings”) under the U.S. Bankruptcy Code or any other applicable bankruptcy
or insolvency statute from time to time in effect, any rights or claims of
Seller hereunder in respect of this transaction shall rank for all purposes no
higher than, but on a parity with, the rights or claims of holders of Shares,
and Seller hereby agrees that its rights and claims hereunder shall be
subordinated to those of all parties with claims or rights against the Buyer
(other than common stockholders) to the extent necessary to assure such ranking.
Without limiting the generality of the foregoing, after the commencement of
Bankruptcy Proceedings, the claims of Seller hereunder shall for all purposes
have rights equivalent to the rights of a holder of a percentage of the Shares
equal to the aggregate amount of such claims (the “Claim Amount”) taken as a
percentage of the sum of (i) the Claim Amount and (ii) the aggregate fair market
value of all outstanding Shares on the record date for distributions made to the
holders of such Shares in the related Bankruptcy Proceedings. Notwithstanding
any right it might otherwise have to assert a higher priority claim in any such
Bankruptcy Proceedings, Seller shall be entitled to receive a distribution
solely to the extent and only in the form that a holder of such percentage of
the Shares would be entitled to receive in such Bankruptcy Proceedings, and,
from and after the commencement of such Bankruptcy Proceedings, Seller expressly
waives (i) any other rights or distributions to which it might otherwise be
entitled in such Bankruptcy Proceedings in respect of its rights and claims
hereunder and (ii) any rights of setoff it might otherwise be entitled to assert
in respect of such rights and claims.


(b) Notwithstanding any provision of this Agreement or any other agreement
between the parties to the contrary, neither the obligations of the Buyer nor
the obligations of Seller hereunder are secured by any collateral, security
interest, pledge or lien. 


17.    Share Cap. Notwithstanding any other provision of this Agreement to the
contrary, in no event shall the Buyer be required to deliver to Seller a number
of Shares that exceeds the Share Cap (as specified in Schedule I), subject to
reduction by the number of Shares delivered hereunder by the Buyer on any prior
date.
 

--------------------------------------------------------------------------------

Reference Number:  [   ]                             Account Number:  [ 
 ]                                       Page 18


CONFIDENTIAL TREATMENT REQUESTED


18.    Account Details:



 
Account for Payments to MSIL:
Citibank, NY
******
A/C Morgan Stanley, NY
******
For further credit to Customer Account [·]




 
Account for Payments to Issuer:
To be provided by Issuer



19.  (a)    Morgan Stanley & Co. Incorporated (“MSCO”) is acting as agent for
both parties but does not guarantee the performance of either party; (b) MSCO,
MSIL and Counterparty each hereby acknowledges that any transactions by MSIL or
MSCO with respect to Shares will be undertaken by MSIL as principal for its own
account; (c) all of the actions to be taken by MSIL and MSCO in connection with
the Transaction shall be taken by MSIL or MSCO independently and without any
advance or subsequent consultation with Counterparty; and (d) MSCO is hereby
authorized to act as agent for Counterparty only to the extent required to
satisfy the requirements of Rule 15a-6 under the Exchange Act in respect of the
Transaction. MSIL is not a member of the Securities Investor Protection
Corporation.


20.           Governing law: The laws of the State of New York.
 
 

--------------------------------------------------------------------------------



Reference Number:  [   ]                     Account Number:  [ 
 ]                                       Page 19



--------------------------------------------------------------------------------

 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us by facsimile to
the number provided on the attached facsimile cover page.


Confirmed as of the date first written above:


       
FIRSTENERGY CORP.
 
MORGAN STANLEY & CO. INTERNATIONAL LIMITED
 
By: ___________________________________
                Name:
                Title:
By: ___________________________________
             Name:
         Title:
 
     
MORGAN STANLEY & CO. INCORPORATED, as Agent
 
  By: ___________________________________
             Name:
         Title:



 

--------------------------------------------------------------------------------



Reference Number:  [   ]                      Account Number:  [ 
 ]                                     Page 20


 
CONFIDENTIAL TREATMENT REQUESTED


Schedule I


This Schedule I, dated March 1, 2007, may be amended and/or superseded from time
to time by mutual agreement of both parties.


For the purposes of this Transaction, the following terms shall have the
following values/meanings:


1.      For each Trading Day during the Calculation Period, the ****** shall
equal:




 
******
 
 
******
 
 
If the ****** is less than ******
 
 
A number of ****** up to the lesser of (i) the ****** limit pursuant to ******
in effect on such Trading Day, without regard to the ******, (ii) the number of
****** on the Trading Day immediately preceding such Trading Day, and (iii)
******
 
 
If the ****** is greater than or equal to ****** and less than ******
 
 
A number of ****** up to the lesser of (i) the ****** limit pursuant to ******
in effect on such Trading Day, without regard to the ******, (ii) the number of
****** on the Trading Day immediately preceding such Trading Day, and (iii)
******
 
 
If the ****** is greater than or equal to ****** and less than ******
 
 
A number of ****** up to the lesser of (i) the ****** limit pursuant to ******
in effect on such Trading Day, without regard to the ******, (ii) the number of
****** on the Trading Day immediately preceding such Trading Day, and (iii)
******
 
 
If the ****** is greater than or equal to ****** and less than******
 
 
A number of ****** up to the lesser of (i) the ****** limit pursuant to ******
in effect on such Trading Day, without regard to the ******, (ii) the number of
****** on the Trading Day immediately preceding such Trading Day, and (iii)
******
 
 
If the ****** is greater than or equal to ****** and less than ******
 
 
A number of ****** up to the lesser of (i) the ****** limit pursuant to ******
in effect on such Trading Day, without regard to the ******, (ii) the number of
****** on the Trading Day immediately preceding such Trading Day, and (iii)
******
 
 

 
 

--------------------------------------------------------------------------------



Reference Number:  [   ]                      Account Number:  [ 
 ]                                     Page 21


 
CONFIDENTIAL TREATMENT REQUESTED

 
 
If the ****** is greater than or equal to ******
 
 
A number of ****** equal to the lesser of (i) the ****** limit pursuant to
****** in effect on such Trading Day, without regard to the ******, (ii) the
number of ****** on the Trading Day immediately preceding such Trading Day, and
(iii) ******
 

 




2.      The Trade Date shall be March 1, 2007


3.      The Initial Price equals USD62.63


4.      The****** equal ******


5.      The****** equal ******


6.      The****** equals USD ******


7.      The****** equals USD ******


8.      The****** equals the product of (a) ******% and (b) the sum of the
****** and the ******


9.      The****** equals USD******


10.    The****** equals the product of (a) USD****** and (b) the sum of the
****** and the ******


11.    The Scheduled Valuation Date shall be ****** 2008, subject to adjustment
as described in this Confirmation


12. The Share Cap shall equal, as of any date (a) the number of authorized but
unissued shares of the Issuer that are not reserved for future issuance on the
date of this Schedule I minus (b) the maximum number of Shares required to be
delivered to third parties if Buyer elected to settle all of its obligations in
connection with all transactions in the Shares (other than Transactions in the
Shares under this Confirmation) with all third parties that are then currently
outstanding and unexercised.
 
 

--------------------------------------------------------------------------------



Reference Number:  [   ]                     Account Number:  [ 
 ]                                          Page 22



Annex A


COMMUNICATIONS PROCEDURES
 
                            March 1, 2007
 
I.     Introduction
 
FirstEnergy Corp., an Ohio corporation (“Counterparty”) and Morgan Stanley & Co.
Incorporated (“MSCO”), as agent for Morgan Stanley & Co. International Limited
(“MSIL”) have adopted these communications procedures (the
“Communications Procedures”) in connection with entering into the Confirmation
(the “Confirmation”) dated as of March 1, 2007 between MSIL and Counterparty
relating to the sale by MSIL to Counterparty of common stock, par value $0.10
per share, or security entitlements in respect thereof (the “Common Stock”) of
the Counterparty. These Communications Procedures supplement, form part of, and
are subject to the Confirmation.
 
II.     Communications Rules
 
1.     From the date hereof until the end of the Calculation Period, neither
Counterparty nor any Employee or Designee of Counterparty shall (a) engage in
any Program-Related Communication with any ASR Personnel, other than any of the
Permitted Contacts, or (b) disclose any Material Non-Public Information to any
ASR Personnel, other than any of the Permitted Contacts, and
 
2.     Subject to the preceding provision, the Counterparty, any Employee of
Counterparty and any Designee of Counterparty may at any time engage in any
Non-Program-Related Communication with any affiliate or Employee of MSIL or
MSCO.
 
III.     Termination
 
If, in the sole judgment of any ASR Personnel or any affiliate or Employee of
MSIL or MSCO participating in any Communication with Counterparty or any
Designee of Counterparty, such Communication would not be permitted by these
Communications Procedures, such ASR Personnel or such affiliate or Employee of
MSIL or MSCO, as the case may be, shall immediately terminate such
Communication. In such case, or if such ASR Personnel or such affiliate or
Employee of MSIL or MSCO, as the case may be, determines following completion of
any Communication with Counterparty or any Employee or Designee of Counterparty
that such Communication was not permitted by these Communications Procedures,
such ASR Personnel or such affiliate or Employee of MSIL or MSCO, as the case
may be, shall promptly consult with his or her supervisors and with counsel for
MSIL or MSCO, as the case may be, regarding such Communication. If, in the
reasonable judgment of MSIL’s or MSCO’s, as the case may be, counsel following
such consultation, there is more than an insignificant risk that such
Communication could materially jeopardize the availability of the affirmative
defenses provided in Rule 10b5-1 under the Exchange Act with respect to any
ongoing or contemplated activities of MSIL or MSCO or its affiliates in respect
of the Confirmation, it shall be an Additional Termination Event with respect to
the Confirmation.
 
IV.     Definitions
 
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Confirmation. As used herein, the following words and
phrases shall have the following meanings:
 
“ASR Personnel” means any Employee of the public side of the Consolidated
Equities Division of MSCO that is responsible for executing the Transaction;
provided that MSCO shall notify Counterparty of the names of such ASR Personnel
upon request made to a Permitted Contact.
 
 

--------------------------------------------------------------------------------

Reference Number:  [   ]                     Account Number:  [ 
 ]                                       Page 23


“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty, any Employee of Counterparty or one or
more Designees of Counterparty, on the one hand, and MSIL or MSCO or any of its
affiliates or Employees, on the other hand.
 
“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with MSIL or MSCO on behalf of Counterparty.
 
“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
affiliate of any of such owner, principal, officer, director, employee, agent or
representative.
 
“Material Non-Public Information” means information relating to the Counterparty
or the Common Stock that (a) has not been widely disseminated by wire service,
in one or more newspapers of general circulation, by communication from the
Counterparty to its shareholders or in a press release, or contained in a public
filing made by the Counterparty with the Securities and Exchange Commission and
(b) a reasonable investor might consider to be of importance in making an
investment decision to buy, sell or hold shares of Common Stock. For the
avoidance of doubt and solely by way of illustration, information should be
presumed “material” if it relates to such matters as dividend increases or
decreases, earnings estimates, changes in previously released earnings
estimates, significant expansion or curtailment of operations, a significant
increase or decline of orders, significant merger or acquisition proposals or
agreements, significant new products or discoveries, extraordinary borrowing,
major litigation, liquidity problems, extraordinary management developments,
purchase or sale of substantial assets and similar matters.
 
“Non-Program-Related Communication” means any Communication other than a Program
Related Communication.
 
“Permitted Contact” means any Employee of the Legal Department of MSCO and any
Employee of the Global Capital Markets Division of MSCO.
 
“Program-Related Communication” means any Communication the subject matter of
which relates to the Confirmation or any Transaction under the Confirmation or
any activities of MSCO (or any of its affiliates) in respect of the Confirmation
or any Transaction under the Confirmation.
 

